DETAILED ACTION
For applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-22 are currently pending in the application.

Bauman Type Continuation or Divisional
The instant application was identified, on filing, as a continuation of Application No. 16/859,787, which is/was an application for reissue of Patent No. 10,067,903. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on 06/01/2020 as part of the original filing of the instant application. Also see 37 CFR §1.76. 

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on the date of filing, that the application is a “continuation reissue application” or a “divisional reissue Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Amendments in proper format per 37 CFR 1.175. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation of reissue Application No. 16/859,787, which is/was an application for reissue of Patent No. 10,067,903. Thus, the instant 
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on 06/11/2020.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Therefore, the patent sought to be reissued by the parent reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent reissue application was filed more than one year after the grant date of the patent.

Accordingly, the effective filing date of the instant Bauman type continuing application is 04/27/2020, i.e., the actual filing date of the parent reissue Application No. 16/859,787. Since the parent reissue application was filed more than one year after the grant date of Patent No. 10,067,903, the patent qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application.



Priority
	See “Response to Request for Corrected Filing Receipt” mailed 12/29/2021, indicating Filing Receipt not yet corrected due to issues with the ADS.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows: the earlier applications do not contain the subject matter now added and claimed (see below).
This application repeats a substantial portion of prior Application No. 16/859,787, filed 04/27/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains at least the following matter not disclosed in the prior-filed application: PMIC configured to manage a power source in response to a power control signal and input power source; battery module; battery information received from the battery; residual storage capacity of the battery; voltage generator; LDO regulator; PMIC including SPD and RCD; memory controller determines priority information; memory controller transmits higher-priority data; established priority data order; PMIC with a register storing characteristic information; test operation; BIST; BIST in response to temperature information; and all of presented claims 1-22.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/27/2021 are considered by the examiner in accordance with MPEP 1406.	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Claim Objections
Claims 10, 12, and 17 are objected to because of the following informalities:  a) the 12/27/2021 amendment of claim 10 indicates deletion of the non-existent word “power” when the correct word should have been “memory” (for examination it is interpreted as the word “memory” being deleted); b) the 12/27/2021 amendment of claim 12 indicates the word “map” exists twice but without markings to show the addition of the second “map” (for examination it is interpreted as a typo and that the amended language reads “metadata, map data, and user data”); and c) the 12/27/2021 amendment of claim 17 indicates “13” should be replace with “16”, but the original version did not recite “13”, and already recited “16” (for examination it is interpreted the same as before, that claim 17 is dependent on claim 16).  Appropriate correction is required for the next response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-67 of copending Application No. 16/889,244 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious at the time of filing to combine the features of claims 41-45 and claims 46-67 resulting in all the limitations of the instant application’s claims 1-22. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for/with another yielding a predictable result in the same field of endeavor and with techniques as disclosed for use together.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-22 are directed to an invention not patentably distinct from claims 41-67 of commonly assigned 16/889,244. Specifically, the features of claims 41-45 and claims 46-67 in the ‘244 application result in all the limitations of the instant application’s claims 1-22.
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/889,244, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are provisionally rejected under 35 U.S.C. 102(a)(2) as being anticipated by claims 46-67 of US 2020/0293197 A1 (US Application 16/889,244).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 13-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in further view of US 2021/0262958 A1 (herein Shabbir).
Claim 1
Rowley and Shabbir
A memory system comprising:

(Rowley: figure 1)
a plurality of memory devices;

(Rowley: figure 1, elements 107)

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a controller controlling the plurality of memory devices; 

(Rowley: figure 1, elements 107 (memories), and 105 (controller))

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller; and

(Shabbir: figure 1, elements 102, 106, 162, 160)
(Shabbir: figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller (Shabbir: see above, and figure 2 showing collecting temperature information from memory devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for 



(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)

wherein the plurality of memory devices are divided into a first region and a second region based on the controller, and

(Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions)

“FIG. 2 illustrates an information handling system 200 including a processor 202, memory controllers 204 and 206, a BMC 208, and memory modules 210, 212, 214, and 216 (210-216). Memory modules 210-216 are each similar to memory module 100. Memory module 210 includes an SPD hub 230 and memory devices 232 and 234. Memory devices 232 and 234 are connected via separate memory channels to memory controller 204. While not illustrated herein, memory module 212 includes an SPD hub similar to SPD hub 230, and memory devices similar to memory devices 232 and 234, and that the memory devices are each connected to one of the two memory channels to memory controller 204. Similarly, memory module 214 includes an SPD hub 250 and memory devices 252 and 254. Memory devices 252 and 254 are connected via separate memory channels to memory controller 206. Memory module 216 includes an SPD hub similar to SPD hub 250, and memory devices similar to memory devices 252 and 254, and the memory devices are each connected to one of the two memory channels to memory controller 206. Memory controllers 204 and 206 are each connected to processor 202 via a high-speed data link. For example, memory controllers 204 and 206 may be connected by a multi-lane PCIe link, such as a x8 PCIe link, a x16 PCIe link, or the like, or the memory controllers may be integrated with the processor and the high-speed data link may be a data link internal to the processor, as needed or desired.” (Shabbir: paragraph 0015)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on controllers (Shabbir: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable 9piece of prior art; and both are directed to memory power management.

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region.

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019)

“BMC 306 operates to correlate the thermal telemetry data for each memory module in information handling system 300. BMC 306 also correlates thermal telemetry data from temperature sensor 304 in processor 302 with power information provided by the processor to determine the case-to-ambient thermal resistance (Θ.sub.CA) for each processor in information handling system 300. Then, combining characterization information from the design of information handling system 300, BMC 306 determines a characteristic air flow map across the width of the chassis of the information handling system. In particular, when the real-time thermal resistances are determined for each zone, the real time thermal resistances can be compared with air flow curves stored in BMC 306 to determine whether or not the real-time air flow in information handling system 300 is behaving in accordance with the expectation from the stored air flow curves. In this way, BMC 306 determines a real-time air flow map for information handling system 300 based upon the comparison of the real-time thermal resistances with the stored air flow curves. Further, once the real-time air flow map is created, anomalies can be identified, such as dead zones or hot spots resulting from lower than expected air flow through a zone. Finally, BMC 306 operates to mitigate the identified anomalies, for example by increasing the fan speed of one or more of fans 350-356.” (Shabbir: paragraph 0022)

Rowley does not explicitly state “the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention: for controllers to control the operation of regions of memory based on exceeding temperature thresholds (Shabbir: see above). Rowley demonstrates controlling operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

Claim 6
Rowley and Shabbir
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) selectively operates a plurality of regulators in response to the power control signal.
“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63)

Claim 7
Rowley and Shabbir
The memory system according to claim 1, wherein the controller further includes:

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

“For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214, and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon.” (Rowley: column 9, lines 32-36)

a serial presence detect (SPD) circuit configured to store information and temperature information of the plurality of memory devices; and

(Shabbir: figure 1, elements 102, 106, 162, 160)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “a serial presence detect (SPD) circuit configured to store information and temperature information of the plurality of memory devices”. Shabbir demonstrates that it was known before the effective filing date of the claimed (Shabbir: see above, and figure 2 showing collecting temperature information from memory devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the controller, of Rowley with a SPD to store information and temperature information about the memory devices as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.	


(Shabbir: figure 1, elements 104 and the Memory Devices)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

Rowley does not explicitly state “a register clock driver (RCD) configured to drive a clock signal, and provide Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with a RCD to drive a clock signal and provide it to a plurality of memory devices (see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the controller, of Rowley with a RCD to drive a clocks signal and provide it to the plurality of memory devices as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

Claim 13
Rowley and Shabbir
A memory system comprising:
(Rowley: figure 1)

a memory module configured to include a plurality of memory devices and a controller controlling the plurality of memory devices;
(Rowley: figure 1, elements 107 (memories), and 105 (controller))

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller;

(Shabbir: figure 1, elements 102, 106, 162, 160)
(Shabbir: figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller (Shabbir: see above, and figure 2 showing collecting temperature information from memory devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.


(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)


(Rowley: figure 1, elements 105 and 109)

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

a register contained in each of the memory module, the power management integrated circuit (PMIC), and the memory controller, and configured to store characteristic information of the plurality of memory
devices,
“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19, showing “and/or” each the controller, CVD, and PMIC can share various power functionality/operations)

“The CVD 214 of the PM component 210 can store multiple configuration profiles that can be dynamically selected based on various requirements resulting from changes to a magnitude of the primary supply voltage 202 input from the PPS 201 to the memory sub-system 104 via the CVD 214. As used herein, a “configuration profile” generally refers to a protocol, a set of operating voltages, master/salve configuration, power backup state, specification, or other information corresponding to operation of a host or another component, such as a memory sub-system 104 (e.g., an SSD), a video card, an audio card, or other computer component 107, such as one or more arrays of memory cells, sensing circuitry for the arrays, etc. For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214 and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon. Such memory for the CVD 214 is shown in FIG. 2, for example, at 220 as a PMIC power control component (PPCC).” (Rowley: column 9, lines 20-38)

wherein the plurality of memory devices are divided into a first region and a second region based on the controller, and

(Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions)

“FIG. 2 illustrates an information handling system 200 including a processor 202, memory controllers 204 and 206, a BMC 208, and memory modules 210, 212, 214, and 216 (210-216). Memory modules 210-216 are each similar to memory module 100. Memory module 210 includes an SPD hub 230 and memory devices 232 and 234. Memory devices 232 and 234 are connected via separate memory channels to memory controller 204. While not illustrated herein, memory module 212 includes an SPD hub similar to SPD hub 230, and memory devices similar to memory devices 232 and 234, and that the memory devices are each connected to one of the two memory channels to memory controller 204. Similarly, memory module 214 includes an SPD hub 250 and memory devices 252 and 254. Memory devices 252 and 254 are connected via separate memory channels to memory controller 206. Memory module 216 includes an SPD hub similar to SPD hub 250, and memory devices similar to memory devices 252 and 254, and the memory devices are each connected to one of the two memory channels to memory controller 206. Memory controllers 204 and 206 are each connected to processor 202 via a high-speed data link. For example, memory controllers 204 and 206 may be connected by a multi-lane PCIe link, such as a x8 PCIe link, a x16 PCIe link, or the like, or the memory controllers may be integrated with the processor and the high-speed data link may be a data link internal to the processor, as needed or desired.” (Shabbir: paragraph 0015)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on controllers (Shabbir: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result 

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region.

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019)

“BMC 306 operates to correlate the thermal telemetry data for each memory module in information handling system 300. BMC 306 also correlates thermal telemetry data from temperature sensor 304 in processor 302 with power information provided by the processor to determine the case-to-ambient thermal resistance (Θ.sub.CA) for each processor in information handling system 300. Then, combining characterization information from the design of information handling system 300, BMC 306 determines a characteristic air flow map across the width of the chassis of the information handling system. In particular, when the real-time thermal resistances are determined for each zone, the real time thermal resistances can be compared with air flow curves stored in BMC 306 to determine whether or not the real-time air flow in information handling system 300 is behaving in accordance with the expectation from the stored air flow curves. In this way, BMC 306 determines a real-time air flow map for information handling system 300 based upon the comparison of the real-time thermal resistances with the stored air flow curves. Further, once the real-time air flow map is created, anomalies can be identified, such as dead zones or hot spots resulting from lower than expected air flow through a zone. Finally, BMC 306 operates to mitigate the identified anomalies, for example by increasing the fan speed of one or more of fans 350-356.” (Shabbir: paragraph 0022)

Rowley does not explicitly state “the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir (Shabbir: see above). Rowley demonstrates controlling operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

Claim 14
Rowley and Shabbir
The memory system according to claim 13, wherein the characteristic information includes at least one of parameter 
“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63)

Claim 15
Rowley and Shabbir
The memory system according to claim 13, wherein the characteristic information includes at least one of a refresh operation parameter, a write operation parameter, and an asynchronous operation parameter.
“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, configuration parameters related to at least timing signals, timing characteristics, master/slave configurations, sensing circuitry)

Claim 19
Rowley and Shabbir
The memory system according to claim 13, wherein the power management integrated circuit (PMIC) provides different power sources to the plurality of memory devices in response to temperature information stored in the register.
“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

(Shabbir: figure 1, elements 102, 106, 162, 160)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “in response to temperature information stored in the register”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power management with collecting temperature information (Shabbir: see above) and Rowley demonstrates storing characteristic information related to changing voltage to ensure device operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory module power management, including the PMIC, of Rowley with the power management integrated circuit (PMIC) providing different power sources to the plurality of memory devices in response to temperature information stored in the register as suggested by Shabbir’s and Rowley’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a .	




Claims 2-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in view of US 2021/0262958 A1 (herein Shabbir) and in further view of US 2017/0148417 A1 (herein Lee).
Claim 2
Rowley, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) selectively controls a voltage mode in response to voltage and battery information received from the battery module.

Though Rowley does not explicitly state “the power management integrated circuit (PMIC) selectively controls a voltage mode in response to voltage and battery information received from the battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s voltage mode controlling PMIC with such controlling being in response to voltage and battery information received from the battery (either directly or via some unit of the power management circuitry) as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.	
	
Claim 3
Rowley, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) receives residual storage capacity information of the battery module.

Though Rowley does not explicitly state “(PMIC) receives residual storage capacity information of the battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information including “residual storage capacity” or “quantity” from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s power management unit including constituent components like the PMIC with receiving residual storage capacity of the battery (either directly or via some unit of the power management circuitry) as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.	
Claim 4
Rowley, Shabbir, and Lee
The memory system according to claim 1, wherein the power management integrated circuit (PMIC) includes:
(Rowley: figures 1 and 2)
a voltage generator configured to generate a plurality of internal voltages;
“For example, the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104.” (Rowley: column 8, lines 53-57)

a temperature sensor configured to sense temperature information;
“The battery gauge measures a residual quantity of the battery 296, and a voltage, a current, or a temperature during the charging, and includes a rechargeable battery and/or a solar battery.” (Lee: paragraph 0073)

(Shabbir also teaches collecting and storing temperature information; see above)

a storage circuit configured to store the temperature information and voltage information of the voltage generator; and
To the extent Rowley does not explicitly state “storage circuit configured to store the temperature information and voltage information of the voltage generator”, Rowley demonstrates a power management unit using control signals to control a voltage mode (Rowley: column 8, line 64 to column 9, line 19) and storing signaling information in the power (Rowley: column 8, lines 53-63, and column 9, lines 14-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the power management unit, including the PMIC, in Rowley with storing voltage information from Rowley and storing Lee’s and Shabbir’s temperature information as suggested by Rowley’s and Lee’s and Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.


“For example, the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. 
…
In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 53 to column 9, line 19)

Claim 5
Rowley, Shabbir, and Lee
The memory system according to claim 4, wherein the voltage generator includes at least one of a Low Drop-Out (LDO)
regulator providing a low voltage, and a switching regulator.

(Rowley: figure 2, elements 226, 228, and 229; column 11, lines 12-45, LDO and switching regulators)
Claim 8
Rowley, Shabbir, and Lee
A memory system comprising:
(Rowley: figure 1)


(Rowley: figure 1, elements 107 (memories), and 105 (controller))

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)

a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller;

(Shabbir: figure 1, elements 102, 106, 162, 160)
(Shabbir: figures 2-3, TS elements, memory controllers elements, BMC elements, processor elements)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller (Shabbir: see above, and figure 2 showing collecting temperature information from memory devices). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system of Rowley with a plurality of temperature sensors configured to sense temperature information of the plurality of memory devices and the controller as suggested by Shabbir’s teachings. 


(Rowley: figure 1, at least elements 110, 114, 116 (PMIC), 101 (power source), at least 109, 115 (control signals), 102 (input power source))

“The PPS 101 can, for example, be an electrical outlet, a battery, and/or an AC/DC convertor, among other possible power sources.” (Rowley: column 7, lines 7-9, battery)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“In a number of embodiments, a particular configuration profile of the PMIC 216 can be selected based on information about system power requirements. Such information can be received, for example, from a host (not shown) coupled to the memory sub-system 104 and/or the controller 105 of the memory sub-system 104. Non-limiting examples of system power requirements can include operating voltages for the controller 105/processor 106, functionalities of the PM component 210, and/or the memory components 107, including arrays of memory cells, sensing circuitry, ASICs, state machines, etc., control signals such as voltage signals, control logic, timing signals, and/or other control signals that correspond to particular configuration profiles, power mode (e.g., sleep mode) sequencing, master/slave configurations, serial ATA (SATA) input voltages, peripheral component interconnect express (PCIe) input voltages, power backup operations, timing characteristics, operational characteristics, etc. Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 8, line 64 to column 9, line 19, showing power control signal)


Though Rowley does not explicitly state “generate the power control signal in response to residual storage capacity information of a battery module”, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control operations (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being in response to battery information received from the battery, including residual storage capacity, as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee are directed to power management in electronic devices using a PMIC and battery power sources.

wherein the plurality of memory devices are divided into a first region and a second region based on the controller, and

(Shabbir: figures 1-3, show at least a first and second region whether divided by module or channel or part of a module, etc., all based on one or a group of controllers controlling the regions)

“FIG. 2 illustrates an information handling system 200 including a processor 202, memory controllers 204 and 206, a BMC 208, and memory modules 210, 212, 214, and 216 (210-216). Memory modules 210-216 are each similar to memory module 100. Memory module 210 includes an SPD hub 230 and memory devices 232 and 234. Memory devices 232 and 234 are connected via separate memory channels to memory controller 204. While not illustrated herein, memory module 212 includes an SPD hub similar to SPD hub 230, and memory devices similar to memory devices 232 and 234, and that the memory devices are each connected to one of the two memory channels to memory controller 204. Similarly, memory module 214 includes an SPD hub 250 and memory devices 252 and 254. Memory devices 252 and 254 are connected via separate memory channels to memory controller 206. Memory module 216 includes an SPD hub similar to SPD hub 250, and memory devices similar to memory devices 252 and 254, and the memory devices are each connected to one of the two memory channels to memory controller 206. Memory controllers 204 and 206 are each connected to processor 202 via a high-speed data link. For example, memory controllers 204 and 206 may be connected by a multi-lane PCIe link, such as a x8 PCIe link, a x16 PCIe link, or the like, or the memory controllers may be integrated with the processor and the high-speed data link may be a data link internal to the processor, as needed or desired.” (Shabbir: paragraph 0015)

Rowley does not explicitly state “the plurality of memory devices are divided into a first region and a second region based on the controller”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory system with a plurality of temperature sensors divided into a first region and a second region based on controllers (Shabbir: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the memory system controller of Rowley with dividing a plurality of memory devices into a first region and a second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable 9piece of prior art; and both are directed to memory power management.

wherein the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region.

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

“FIG. 3 illustrates layout of an information handling system 300 including a processor 302, a BMC 306, memory modules 310, 320, 330, and 340, and fans 350, 352, 354, 356, and 358. Memory module 310 includes temperature sensors 312, 314, and 316, memory module 320 includes temperature sensors 322, 324, and 326, memory module 330 includes temperature sensors 332, 334, and 336, and memory module 340 includes temperature sensors 342, 344, and 346. Information handling system 300 is similar to information handling system 200. In particular, processor 302 may be connected via an interface to BMC 306, and via one or more high-speed data links or memory controllers to memory modules 310, 320, 330, and 340. Further, BMC 306 may be connected to temperature sensors 312-316, 322-326, 332-336, and 342-346 via a sideband interface to obtain thermal telemetry data from the temperature sensors. Processor 302 includes a temperature sensor 304, and BMC 306 may be connected to the temperature sensor to receive thermal telemetry data from the temperature sensor. BMC 306 is connected to fans 350-358 to control the fan speed of each fan to maintain operating temperatures in various fan zones of information handling system 100 at or below various temperature limits.” (Shabbir: paragraph 0019)

“BMC 306 operates to correlate the thermal telemetry data for each memory module in information handling system 300. BMC 306 also correlates thermal telemetry data from temperature sensor 304 in processor 302 with power information provided by the processor to determine the case-to-ambient thermal resistance (Θ.sub.CA) for each processor in information handling system 300. Then, combining characterization information from the design of information handling system 300, BMC 306 determines a characteristic air flow map across the width of the chassis of the information handling system. In particular, when the real-time thermal resistances are determined for each zone, the real time thermal resistances can be compared with air flow curves stored in BMC 306 to determine whether or not the real-time air flow in information handling system 300 is behaving in accordance with the expectation from the stored air flow curves. In this way, BMC 306 determines a real-time air flow map for information handling system 300 based upon the comparison of the real-time thermal resistances with the stored air flow curves. Further, once the real-time air flow map is created, anomalies can be identified, such as dead zones or hot spots resulting from lower than expected air flow through a zone. Finally, BMC 306 operates to mitigate the identified anomalies, for example by increasing the fan speed of one or more of fans 350-356.” (Shabbir: paragraph 0022)

Rowley does not explicitly state “the controller operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention: for controllers to control the operation of regions of memory based on exceeding temperature thresholds (Shabbir: see above). Rowley demonstrates controlling operation (including modes) of memory devices using controllers (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Rowley with a controller that operates the plurality of memory devices for each of the first region and the second region based on the temperature information measured by the plurality of temperature sensors, and changes operation mode of memory devices in a region having a temperature higher than a predetermined threshold among the first region and the second region as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to memory power management.

Claim 9
Rowley, Shabbir, and Lee
The memory system according to claim 8, wherein the power management integrated circuit (PMIC) is contained in the memory module.
(Rowley: figure 1)

“A memory sub-system is also hereinafter referred to as a “memory device.” An example of a memory sub-system is a storage system, such as a solid-state drive (SSD).” (Rowley: column 1, lines 53-56)



Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in further view of US 2021/0262958 A1 (herein Shabbir) in view of US 2017/0148417 A1 (herein Lee) in further view of US 2017/0249247 A1 (herein Nishino).
Claim 10
Rowley, Shabbir, Lee and Nishino

“The value of the importance becomes larger as data is more important …” (Nishino: paragraph 0058)

“As described above, according to the first embodiment, the device controller 12 saves a part of the temporary data 6 in the SRAM 121 to the device area 222 in response to the receipt of the 0 mWSleep transition command, and saves another part of the temporary data 6 in the SRAM 121 to the device area 222. Accordingly, the device controller 12 can transition the power mode to the normal operation mode faster than a case where all of the temporary data 6 in the SRAM 121 are saved only to the NAND memory 11. The device controller 12 loads the temporary data 6 saved in the NAND memory 11 to the SRAM 121. Accordingly, the device controller 12 can transition the power mode to the normal operation mode without losing the important temporary data 6 even when the unordinary power-off occurs in the host 2.” (Nishino: paragraph 0076)

“For example, the device controller 12 may store a table where the saving destinations can be searched for from the information from the host 2 and the importance (for example, to the NAND memory 11) in advance, and determine the saving destinations of the temporary data 6 based on the table.” (Nishino: paragraph 0082)

“In the above description, the importance has been described as the numerical parameter that indicates the degree of importance. As a technique of setting the importance, an arbitrary technique is employable. For example, a larger value is set to information to be preferentially saved. Further, for example, a larger value is set to information having a larger influence when lost …” (Nishino: paragraph 0090, preferentially)

Rowley does not explicitly state “the memory controller determines priority information of data to be communicated between the plurality of memory devices in response to the residual storage capacity information”.

As discussed above, Lee demonstrates that it was known before the effective filing date of the claimed invention to receive voltage and battery information from the battery at a power management unit (Lee: paragraph 0073). Rowley demonstrates a power management unit using control signals to control operations (Rowley: column 8, line 64 to column 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being in response to battery information received from the battery, including residual storage capacity, as suggested by Lee’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Lee 

Further, Nishino demonstrates that it was known before the effective filing date of the claimed invention for a controller to determine priority information of data to be communicated between memory (Nishino: paragraphs 0058, 0076, 0082, 0090) and for such priority to be in response to power information. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rowley’s memory controller with such controlling being determining priority information of data, as suggested by Nishino’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Nishino are directed to power management in electronic devices; and such a determination helps to avoid “losing the important temporary data” (Nishino: paragraph 0076).

As such, Rowley in view of Lee and Nishino shows “the memory controller determines priority information of data to be communicated between the plurality of memory devices in response to the residual storage capacity information”.

Claim 11
Rowley, Shabbir, Lee and Nishino

“The power mode of the memory system 1 can be transitioned from the SleepToUM mode to the PowerDown mode through the Pre-PowerDown mode in response to the PowerDown transition command from the host 2. The device controller 12 saves the important temporary data 6 to at least the NAND memory 11 in the Pre-SleepToUM mode. Therefore, the device controller 12 may not execute the data transfer in the Pre-PowerDown mode upon receipt of the PowerDown transition command from the host 2 in the SleepToUM mode. Alternatively, the device controller 12 may transfer a part or all of the temporary data 6 saved only to the device area 222 to the NAND memory 11 in the Pre-PowerDown mode upon receipt of the PowerDown transition command from the host 2 in the SleepToUM mode.” (Nishino: paragraph 0101)

Claim 12
Rowley, Shabbir, Lee and Nishino
The memory system according to claim 11, wherein the higher-priority data having higher importance is established in order of metadata, map data, and user data.
“The device controller 12 stores data having a characteristic of being updated, data having a characteristic of being frequently read although not being updated, data having a characteristic of being necessarily read at a high speed, and the like to the SRAM 121 as temporary data (temporary data 6). The device controller 12 then can use the temporary data 6 in the SRAM 121. For example, the temporary data 6 includes the program code that configures the firmware program, statistical information regarding an operation of the memory system 1, a translation table, the user data, configuration information of the memory system 1, and the like.” (Nishino: paragraph 0028; shows temporary data is ordered higher in importance and that temporary data can include statistical memory operation information (metadata), translation table (map data), and user data; consistent with the filed disclosure, ‘metadata’, ‘map data’, and ‘user data’, are equally of higher importance than all or some other data – see paragraph 00369, specifically labeling 3 data types for higher importance and referring to other data as ‘etc.’ listed after ‘user data’ – thus for purposes of the following rejections with regard to prior art, ‘metadata’, ‘map data’, and ‘user data’ are interpreted as ordered at higher importance)



Claims 16-17, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in further view of US 2021/0262958 A1 (herein Shabbir) in view of US 2011/0063022 A1 (herein Tom).
Claim 16
Rowley, Shabbir, and Tom
The memory system according to claim 13, wherein the register stores a power potential value predetermined by a test
operation.

“The process not only allows optimization in a static way, but also in a dynamic way. It can be used in wafer test, production test, and also during user operation.” (Tom: paragraph 0042)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

Rowley does not explicitly state “the register stores a power potential value predetermined by a test
Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006); and provide mechanisms for optimization (Tom: paragraph 0042).	
	
Claim 17
Rowley, Shabbir, and Tom
The memory system according to claim 16, wherein the power management integrated circuit (PMIC) provides different power sources to the respective memory devices in response to the power potential value stored in the register.
“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“the PMIC 216 can be configured to operate according to one or more configuration profiles, which can control altering a voltage received from the CVD 214 to provide one or more voltages to various memory components 107 of the memory sub-system 104. Such configuration profiles can include (e.g., store) instructions, parameters, etc., to be implemented using one or more of the regulators of the voltage convertor 225 described in further detail herein for conversion of a voltage received from the CVD 214 to a voltage compatible with operation of memory components 107 (e.g., reduced from 4V to 1V)” (Rowley: column 8, lines 53-63, showing power control signal)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

Rowley does not explicitly state “the register stores a power potential value predetermined by a test
operation”. Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; and it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006).	
	
Claim 20
Rowley, Shabbir, and Tom
The memory system according to claim 13, further comprising: a built-in self-test (BIST) circuit contained in each of the memory
module, the power management integrated circuit (PMIC), and the memory controller, and configured to detect a power potential value for each memory device.
“The process not only allows optimization in a static way, but also in a dynamic way. It can be used in wafer test, production test, and also during user operation.” (Tom: paragraph 0042)

“The supply voltage of the IC memories can be adapted as result of a measurement (e.g. a Built-in-Self-Test or BIST).” (Tom: paragraph 0049)

“The voltages to be output can, in a number of embodiments, be determined based on conversion of the PMIC supply voltage to one or more reduced voltages corresponding to voltages compatible with operation of one or more components of memory sub-system 104, which can include controller 105, memory components 107-1, . . . , 107-N, and/or circuitry associated therewith, such as control circuitry, input/output (I/O) circuitry, address circuitry, etc.” (Rowley: column 4, lines 11-19, showing input power source)

“Some system power requirements can be controlled by the controller 105, the processing device 106 thereof, the CVD 214, and/or the PMIC 216 of the PM component 210 based on configuration profiles that are provided by (e.g., stored on) the CVD 214 and/or the PMIC 216.” (Rowley: column 9, lines 14-19)

“For example, aspects of the present disclosure include the PM component 210 (e.g., the CVD 214, and/or the PMIC 216 of the PM component 210) having memory, such as NVM, disposed thereon.” (Rowley: column 9, lines 32-36)

Rowley does not explicitly state “a built-in self-test (BIST) circuit contained in each of the memory
module, the power management integrated circuit (PMIC), and the memory controller, and configured to detect a power potential value for each memory device”. Tom demonstrates that it was known before the effective filing date of the claimed invention to detect a power potential for components by a built-in-self-test, BIST (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the various memory and power management components, including the memory module, the PMIC, and the memory controller of Rowley with a BIST to detect power potential as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006); and provide mechanisms for optimization (Tom: paragraph 0042).
	
Claim 22
Rowley, Shabbir, and Tom
The memory system according to claim 20, wherein the built-in self-test (BIST) circuit performs a test operation in response to
temperature information.
(Shabbir: figure 1, elements 102, 106, 162, 160)

“FIG. 1 illustrates a memory module 100 according to at least one embodiment of the disclosure. Memory module 100 includes a power management integrated circuit (PMIC) 102, a registering clock driver RCD 104, and an electronically erasable programmable read only memory (EEPROM) serial presence detect (SPD) hub 106.” (Shabbir: paragraph 0013)

“Memory module 100 includes multiple temperature sensors including, but not limited to, a temperature sensor 160 within SPD hub 106, a temperature sensor 162 located in the middle of memory channel 150, and a temperature sensor 164 located in the middle of memory channel 152. Memory module 100 may include additional temperature sensors without varying from the scope of this disclosure, such as individual temperature sensors in each of memory devices 110, 112, 120, 122, 130, 132, 140, and 142, and a temperature sensor in PMIC 102. Temperature sensors 160, 162, and 164 operate to provide thermal telemetry data, including the ambient temperature at the location of each of the temperature sensors. The thermal telemetry data may include other information, such as a temperature history at the location of the associated temperature sensor, a temperature threshold for the location, a number of times the temperature threshold has been exceeded, or other information, as needed or desired. The thermal telemetry data may be obtained from temperature sensors 160, 162, and 164 via a side-band communication interface of memory module 100, such as an I3C interface, a Serial Presence Interface (SPI), or another side-band interface of the memory module, as needed or desired.” (Shabbir: paragraph 0014)

Rowley does not explicitly state “the built-in self-test (BIST) circuit performs a test operation in response to
temperature information”. Shabbir demonstrates that it was known before the effective filing date of the claimed invention to provide a memory module power (Shabbir: see above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the BIST of Tom which is applied to the memory module power management, including a PMIC, of Rowley (see above) with testing in response to temperature information as suggested by Shabbir’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both Rowley and Shabbir are directed to memory power management.	



Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,453,541 B1 (herein Rowley) in further view of US 2021/0262958 A1 (herein Shabbir) in view of US 2011/0063022 A1 (herein Tom) in further view of US 2017/0351450 A1 (herein Brandl).
Claim 18
Rowley, Shabbir, Tom, and Brandl
The memory system according to claim 13, wherein the power management integrated circuit (PMIC) changes setting information of a mode register set (MRS) in response to a power potential value stored in the register.
“It is desirable for memory controllers to support the variety of possible DDR memory devices on the market today. For example, DDR version three (DDR3), DDR version four (DDR4), low power (LP) DDR3 (LPDDR3), LPDDR4, and graphics DDR version five (gDDR5) are all currently available choices. However each different DDR memory device has different sets of mode registers (MRs), may have different numbers of and configurations of memory banks, and may support different low-power modes.” (Brandl: paragraph 0003)

Rowley does not explicitly state “a power potential value stored in the register”. Tom demonstrates that it was known before the effective filing date of the claimed invention to predetermine a power potential value by a test (Tom: paragraph 0049). Rowley demonstrates the need for voltages compatible with operations (Rowley: column 4, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement conditions, parameters, and characteristic storage registers with storing a power potential value predetermined by a test as suggested by Tom’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: it is desirable for voltages to be compatible with operations (Rowley: column 4, lines 11-19); the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; both prior art are directed to IC processing; and it is desirable to reduce power consumption based on usage conditions (Tom: paragraph 0006).

Rowley does not explicitly state “the power management integrated circuit (PMIC) changes setting information of a mode register set (MRS) in response to a power potential value stored in the register”. Brandl demonstrates that it was known before the effective filing date of the claimed invention to store memory specific information in mode registers (MRS). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the PMIC of Rowley with changing MRS information with respect to power potential which is relevant to the memory’s operations as suggested by Brandl’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Brandl indicates it is desirable for memory controllers to support a variety of memory with different settings (Brandl: paragraph 0003); and it is desirable for voltages to be compatible with operations of components (Rowley: column 4, lines 11-19).	
	
Claim 21
Rowley, Shabbir, Tom, and Brandl
The memory system according to claim 20, further comprising: a serial presence detect (SPD) circuit configured to store information detected by the built-in self-test (BIST) circuit.
“the system BIOS stored in system BIOS memory 157 queries memory system 120 to determine the type of memory that has been installed and its capabilities. It typically does so by reading registers in the serial presence detect (SPD) memory on each DIMM present in the system.” (Brandl: paragraph 0049)

Rowley does not explicitly state “a serial presence detect (SPD) circuit configured to store information detected by the built-in self-test (BIST) circuit”. Brandl (Brandl: paragraph 0049). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the system of Rowley with using a SPD to store information as suggested by Brandl’s teachings, information including that which determined from a BIST as suggested by Tom’s teachings (see above). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; Brandl indicates it is desirable for memory controllers to support a variety of memory with different settings (Brandl: paragraph 0003); and it is desirable for voltages to be compatible with operations of components (Rowley: column 4, lines 11-19).	










Response to Arguments
Patent Owner's arguments filed 12/27/2021 have been fully considered but they are not persuasive. In view of the amendments filed 12/27/2021 the rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn. The Double Patenting rejection is modified to account for the amendments of 12/27/2021. Patent Owner does not appear to acknowledge the rejection: Claim(s) 1-22 is/are provisionally rejected under 35 U.S.C. 102(a)(2) as being anticipated by claims 46-67 of US 2020/0293197 A1 (US Application 16/889,244).
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Patent Owner's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair-my.uspto.gov/pair/PrivatePair.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.